Citation Nr: 1124176	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for pulmonary berylliosis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to December 1972.  He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Buffalo, New York Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for a knee condition and pulmonary berylliosis.

The Board has noted that in his appeal statement, the Veteran indicated that he was only appealing the issue of service connection for pulmonary berylliosis.  However, his representative subsequently referred to there being issues (plural) on appeal.  In addition, the RO certified both the pulmonary and the knee disorders for appellate review.  Accordingly, the Board will address both issues.  

The issue of service connection for pulmonary berylliosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no evidence that a right knee injury or disease during active duty produced any current right knee disability.


CONCLUSION OF LAW

No current right knee disability was incurred or aggravated in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §  3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA preadjudication notice in a January 2009 letters.  In that letter, the RO advised the appellant what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The RO also advised the appellant as to how VA determines disability ratings and effective dates and the type of evidence to establish such. The case was last adjudicated in May 2010.

With respect to the issue of service connection for right knee disability, VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  The Veteran's February 1972 National Guard entrance examination is in the claims file.  Despite reasonable efforts, no additional service treatment records have been obtained.  The Veteran did not identify any post-service medical treatment of his right knee.  The Board acknowledges that the appellant has not been provided a VA examination regarding his right knee claim.  However, there is no clear indication of what current disorder of the right knee is claimed.  There is no evidence of any injury or disease involving the right knee during the Veteran's service.  As there is no competent and clear evidence of a right knee disorder in service or currently, and no competent and credible evidence suggesting that any current right knee disorder is related to service, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant was notified and aware of the evidence needed to substantiate his right knee claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by submitting evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Right Knee Disability

In December 2008, the Veteran filed a claim for service connection and disability compensation for a right knee injury and pulmonary berylliosis.  He indicated that he sustained a right knee injury in November or December 1972, and that the injury was treated during out processing from boot camp.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The claims file does not contain any service treatment records for the Veteran's July 1972 to December 1972 period of active duty.  In February 1972, the Veteran completed a medical history for entry into the National Guard.  At that time, he checked yes for a history of trick or locked knee.  In the comment section, it was noted that the Veteran's right knee popped out once, with no recurrence.  It was noted that the history was not considered disqualifying.  In a February 1972 medical examination, the examiner checked normal for the condition of the Veteran's lower extremities.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  No right knee disorder was noted on the February 1972 National Guard service entrance examination, and there is no available record of any examination at entrance to active duty in July 1972.  The Veteran's right knee is presumed to have been in sound condition when he entered active duty.

There are no medical records from the Veteran's active service.  Since the December 2008 claim, the Veteran has not provided any additional information about a claimed right knee injury in November or December 1972.  He has not identified any post-service treatment for right knee problems.  In an April 2009 letter, private treating physician E.J.W., M.D., wrote that the Veteran "suffers from Right Knee and Pulmonary Berylliosis.  This exposure probably occurred during his military career, as he had multiple deployments in locations that were using beryllium."  Dr. W. did not indicate what disorder, if any, of the right knee the Veteran has.  Dr. W. 's statement about exposure appears to refer to the berylliosis, and not to any right knee condition.

There is no evidence to corroborate that the Veteran sustained any right knee injury during his active service period in 1972.  There is no clear evidence as to the nature of any current right knee disorder, and no credible competent evidence connecting any injury in service to any current disorder.  The preponderance of the evidence, then, is against incurrence or aggravation of a right knee disability during service.  The Board must deny the appeal for service connection.


ORDER

Entitlement to service connection for right knee disability is denied.


REMAND

The Veteran has pulmonary berylliosis.  He essentially contends that he was exposed to beryllium during his active duty and/or his National Guard active duty for training (ACDUTRA), and that the in-service beryllium exposure caused his current pulmonary berylliosis.  Some medical records associate the Veteran's pulmonary berylliosis with potential exposure to beryllium in his civilian employment.  The Veteran has submitted information about potential for beryllium exposure at locations where he served.  Two private physicians have provided opinions supporting the likelihood of a connection between beryllium exposure during service and the Veteran's current pulmonary berylliosis.  The Board will remand the case for a VA examination with review of the claims and opinion as to the likely etiology of the Veteran's pulmonary berylliosis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to address the likely etiology of current pulmonary berylliosis.  The examiner must be provided with the Veteran's claims file for review.  The Veteran had active duty in 1972 in Louisiana and Texas, and periods of National Guard active duty for training between 1972 and 1978 at different locations in New York state.  His civilian work was in an automotive plant.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pulmonary berylliosis is causally related to service.

2.  After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


